Citation Nr: 0104152	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left knee strain.

2.  Entitlement to service connection for a sinus infection.

3.  Entitlement to service connection for blurry vision.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for pneumonia.

7.  Entitlement to service connection for bronchitis.  


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
February 1984, December 1984 to December 1985, September 
1990, and June 1994 to May 1998; he also had periods of 
service with the Army National Guard, the Air Force Reserve, 
and the Wisconsin Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  

The issues of entitlement to service connection for blurry 
vision and for post-traumatic stress disorder (PTSD) are 
addressed in the decision below.  The remaining issues are 
addressed in the REMAND following the ORDER in this decision.


FINDINGS OF FACT

1.  All relevant facts necessary for an equitable disposition 
of the following issues on appleal have been obtained by the 
RO.

2.  The medical evidence does not demonstrate that the 
veteran currently has any findings of a disease or disorder 
associated with his complaints of blurry vision.

3.  The medical evidence does not demonstrate that the 
veteran has PTSD.  




CONCLUSIONS OF LAW

1.  A disability manifested by blurry vision was not incurred 
or aggravated by active military service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2000). 

2.  PTSD was not incurred or aggravated by active military 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
blurry vision and PTSD, as related to his military service.  

As a preliminary matter, the Board notes that effective 
November 9, 2000, a new law pertaining to veteran's claims 
was enacted, known as the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that even though this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with the issues of entitlement to service connection for 
blurry vision and for PTSD, for the reasons set forth below.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations, 
including a VA eye examination in September 1998, and a VA 
mental disorders examination in October 1998.  The Board 
acknowledges that all of the veteran's service medical 
records may not be of record.  However, with respect to the 
claims for entitlement to service connection for blurry 
vision and for PTSD, the Board has reviewed the claims in 
this appeal, and finds that the outcome of those claims does 
not turn on the veteran's service medical records, but 
rather, on the post-service medical evidence.  As such, the 
Board concludes that any further delay of this appeal by 
seeking additional development would be futile, and the Board 
will proceed with appellate disposition on the merits.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Active 
service includes any period of active duty for training 
during which the individual was disabled from a disease or an 
injury incurred in the line of duty, or a period of inactive 
duty training during which the veteran was disabled from an 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  Further, active duty for training 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).  Reserves means a member of a reserve 
component of one of the Armed Forces, including the Army 
National Guard of the United States, and the Air Force 
Reserve.  38 U.S.C.A. § 101(26), (27).  In the present case, 
as the veteran had service in the United States Army, the Air 
National Guard of the United States, and the Army Reserve, he 
may be service-connected for his claimed disabilities if 
there is probative medical evidence of a current disorder 
that is causally related to either an incident of his active 
military service, an injury or disease that occurred during 
active for duty training, or an injury that occurred during 
inactive duty training.  Otherwise, mere presence in the 
Reserves or National Guard does not constitute qualifying 
service for compensation for injury or disease incurred in 
service.  

 "Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). Service 
connection for PTSD generally requires (1) medical evidence 
establishing a diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  For all claims of 
service connection, where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A review of the evidence reveals that a January 1993 Report 
of Medical Examination indicates that the veteran had 
defective vision, bilaterally, but that each eye was 
correctable to 20/20 vision.  The veteran underwent a VA eye 
examination in September 1998.  It was noted that he had 
myopia in the right eye that was greater than the right eye.  
His vision was correctable.  There was no diplopia, and no 
visual field deficits.  

In an October 1998 examination for mental disorders, the 
concluding diagnosis was "no current diagnosis."  The 
veteran was noted to have some stress associated with looking 
for a new job, but there were no signs of a formal thought 
disorder.  The veteran was well-oriented, his recall showed 
no deficits, and there was no sign of any cognitive 
impairment.  The examiner indicated that the veteran "did 
not endorse any symptoms of post-traumatic stress disorder."  
A Global Assessment of Functioning (GAF) score of 35 was 
assigned.  

There is no other post-service medical evidence of record 
regarding the claimed disorders.  Additionally, there is no 
indication that there are any other pertinent non-service 
treatment records that have not been associated with the 
veteran's claims file.  

The Board notes that in February 1999 and July 1999 rating 
decisions, the RO denied the veteran's claims for service 
connection for blurry vision and for PTSD on the basis that 
there was no current diagnosis of PTSD, and there was no 
evidence that the veteran had a current eye disorder 
manifested by his complaints of blurry vision.  Although the 
RO denied those claims as not well grounded, which as noted 
earlier in this decision is no longer a valid requirement for 
establishing claims for service connection, see VCAA, supra, 
medical evidence of a current disorder remains an inherent 
requirement in claims for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability there can be no valid claim).  
Here, the medical evidence of record is negative for any 
current diagnoses of the claimed disorders. 

In regard to the veteran's claim for service connection for 
PTSD, the medical evidence of record is negative for any 
findings related to that claim.  The VA examination for 
mental disorders specifically indicated that the veteran 
"did not endorse any symptoms of post-traumatic stress 
disorder."  As to the veteran's claim for service connection 
for blurry vision, the Board notes that refractive errors of 
the eye are considered congenital or developmental defects, 
which are not diseases or injuries within the meaning of VA 
law, and are therefore, not subject to service connection.  
See 38 C.F.R. § 3.303(c).  The evidence of record indicates 
that the veteran has defective vision, which is correctable.  
There is no evidence that the veteran has a disease or 
disorder associated with his complaints of blurry vision.  As 
such, there is no basis for service connection for blurry 
vision.

The Board has reviewed all the evidence of record, as 
summarized in pertinent part above, including the veteran's 
statements.  However, in the absence of medical evidence that 
the veteran has a current diagnosis of PTSD, or a current 
diagnosis of a disorder associated with the veteran's claim 
of blurry vision, the record affords no basis to grant 
service connection.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable doubt 
in favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The veteran has been informed as to what type of evidence is 
needed to establish his claims.  In the absence of medical 
evidence of current findings of PTSD, as well as a disorder 
associated with his complaints of blurry vision, which is 
related to the veteran's active military service, the appeal 
for service connection for those disorders must be denied.  


ORDER

Service connection for blurry vision is denied.

Service connection for post-traumatic stress disorder is 
denied.


REMAND

The veteran is also claiming entitlement to service 
connection for left knee strain, a sinus infection, 
arthritis, pneumonia, and bronchitis.  The Board has reviewed 
the record, but finds that additional development is needed 
as to these issues, before the Board can proceed with 
appellate disposition. 

The veteran's available service medical records indicate that 
in a December 1994 Report of Medical History, he reported 
that he had painful joints, and it was noted that he had a 
history of left knee strain in October 1983.

A March 1998 VA outpatient treatment record indicates that 
the veteran had acute pneumonia and bronchitis in 1995.  An 
April 1998 VA outpatient treatment record contains an 
assessment of acute sinusitis.  

In a September 1998 VA general medical examination, the 
veteran complained that his left knee hurt in the medial 
aspect.  He indicated that he injured his left knee in 
October 1993, during basic training, and that it currently 
hurt, and prevented him from participating in certain 
activities, such as jogging and tennis.  He also reported 
arthritis in his hands and fingers, and stiffness in other 
joints.  The diagnosis was pain in the left knee, based on 
the veteran's report of a service injury.  There was also a 
diagnosis of cervical strain and muscular strain in the hands 
and fingers, due to repetitive motion.  

A September 1998 VA examination report for rhinitis and 
sinusitis indicates that the veteran had normal eardrums.  
The examiner stated that the "remainder of the nose and 
throat examination including the nose, nasopharynx, mouth, 
larynx, and the neck examinations are all within normal 
limits."  The diagnosis was intermittent rhinitis and 
sinusitis, non allergic in type, intermittently over the past 
3-4 years, requiring antibiotic therapy.  

An October 1998 nerve conduction study indicated that the 
veteran complained of stiff and swollen hands in the morning.  
The bilateral median and ulnar motor, sensory and F-wave 
studies were within normal limits.  The impression was a 
normal study.  

A private medical record from B.F. Sakran, M.D. indicates 
that in January 1999, the veteran had acute bronchitis and 
acute sinusitis.  

In light of the foregoing, it appears that the veteran may 
have sustained a left knee injury during a period of active 
duty training.  However, the veteran's dates of active duty 
training, as well as any associated medical records, do not 
appear to have been associated with his claims folder.  
Additionally, it is unclear from the medical evidence whether 
the veteran currently has a left knee disorder.  He complains 
of left knee pain, including a throbbing sensation when it 
gets cold, and there is a medical diagnosis of left knee 
pain.  However, there is no indication from the medical 
evidence as to whether or not the veteran may have arthritis 
in his left knee.  Additionally, the veteran has complained 
of arthritis in his hands and fingers, and has indicated that 
his hands would get puffy.  But there is no medical evidence 
of record that specifically addresses the veteran's 
complaints of arthritis, as well as any possible link to the 
veteran's military service.  

As to the veteran's claims for service connection for a sinus 
infection, pneumonia, and bronchitis, the record contains 
medical evidence indicating that the veteran had acute 
bronchitis and acute sinusitis.  There is also a notation of 
intermittent rhinitis and sinusitis, non allergic in type.  
However, there is no clear medical opinion as to whether the 
veteran currently suffers from any residuals of the claimed 
disorders, and whether there is any relationship between any 
claimed respiratory disorder and an incident of the veteran's 
military service.  

Moreover, the Board notes that it appears that some of the 
veteran's military records have not been associated with his 
claims file.  A March 1999 statement from the veteran 
indicates that he had tried to obtain additional records, the 
but that he was unsuccessful.

In addition to the foregoing, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991)(when a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply).  According to this new law "[t]he 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  The duty to assist includes making reasonable 
efforts to obtain relevant records, including service 
department records.  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  In the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion.  Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(d)(1)).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability, evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(2)).

As contemplated in the new law, the Board finds that the 
present record does not contain sufficient evidence to render 
a decision at this time.  The Board finds that the RO should 
clarify the veteran's dates of military service, including 
his dates of service with the Army National Guard and the Air 
Force Reserve.  All periods of active duty training and 
inactive duty training should be identified.  Additionally, 
the RO should undertake additional efforts to obtain all of 
the veteran's service medical records, including any medical 
records from his Army National Guard and Air Force Reserve 
service.  Finally, the veteran should be afforded additional 
VA examinations.  

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should verify all the 
veteran's dates of military service, 
including all periods of active duty 
training and inactive duty training.  
The RO should also make additional 
efforts to locate the veteran's service 
medical records, as well as any service 
records from his service in the Army 
National Guard and the Air Force 
Reserve.  The veteran should be notified 
of any efforts to locate his service 
medical records, and he should be kept 
informed of any records the RO is unable 
to obtain.  

2.  The veteran should be afforded a VA 
examination to ascertain whether he has 
a current left knee disorder, including 
arthritis in his left knee and/or 
arthritis in any of his joints.  The 
claims file is to be made available for 
review.  All necessary tests and studies 
are to be accomplished, including x-
rays.  The examiner is requested to 
comment on whether the veteran currently 
has a left knee disorder, and whether 
the veteran currently has any arthritis, 
including in the left knee.  If the 
veteran does currently have a left knee 
disorder and/or arthritis, the examiner 
is requested to offer an opinion as to 
the approximate onset of the disorder, 
and whether any current disorder is 
related to an incident of the veteran's 
active military service.

3.  The veteran should be afforded a VA 
pulmonary examination to ascertain 
whether he currently has any residuals 
of a sinus infection, bronchitis, and/or 
pneumonia.  The claims file is to be 
made available to the examiner, and the 
examiner is requested to review the 
veteran's medical history.  Any tests 
and studies deemed necessary by the 
examiner should be accomplished, 
including pulmonary function tests, if 
necessary.  The examiner is requested to 
offer an opinion as to whether the 
veteran currently has any residuals of a 
sinus infection, bronchitis, and/or 
pneumonia, and if so, whether or not 
that one of more of these disorders had 
their onset during a period of the 
veteran's military service.  

5.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  If any claim remains 
denied, the veteran should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purpose of this REMAND is to obtain clarification, and to 
comply with the Veterans Claims Assistance Act of 2000.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
further action is required of the veteran until he is 
notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

